Appeal by the State from that part of an order of the Court of Claims which directs that certain records of the Rockland State Hospital, relating to an inmate, be made available to claimants. The inmate is said to have committed a sexual assault on the infant claimant, who was also an inmate. The State appeals on the grounds that the records are privileged under sections 352 and 354 of the Civil Practice Act. The court below relied upon section 20 and subdivision 9 of section 34 of the Mental Hygiene Law, and the cases of Matter of Warrington (State of N. Y.) (303 N. Y. 129), and Scolavino v. State of New York (187 Misc. 253, mod. on other grounds 271 App. Div. 618, affd. 297 N. Y. 460). It excepted from the order certain entries referring to the inmate’s propensities, diagnosis and prognosis. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ. [13 Misc 2d 1037.]